Citation Nr: 1528401	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  09-29 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neck condition, to include as secondary to an in-service head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1960 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2011, the Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.

In March 2012, the Board remanded the claim for further development.  Thereafter, in September 2014, the Board remanded the claim again to obtain a supplemental medical opinion.  In February 2015, the Board remanded the claim again to obtain an additional addendum opinion to ensure compliance with the directives of the September 2014 remand.  The Board finds that the opinion provided is adequate and that a new remand is not required pursuant to the holding in Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In September 1968, while serving in Vietnam, the Veteran sustained a gunshot wound that grazed his forehead, caused a short loss of consciousness and stiffness in the neck; no residuals were noted on the January 1972 separation examination.

2. After service, the Veteran did not seek treatment for neck pain until more than 30 years after his in-service injury when the Veteran was in his 60s.

3.  The preponderance of the evidence suggests that the Veteran's neck condition is due to aging and is unrelated to the stiffness he experienced in service or to the residuals of TBI and headaches that resulted from his head injury in service.


CONCLUSION OF LAW

The criteria for service connection for a neck condition, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, in a January 2009 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, including what he needed to provide and what would be obtained by VA.  

VA also obtained relevant records, to include the Veteran's service treatment records, private treatment records and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran has undergone three VA examinations and two addendum opinions have been sought in relation to his claim.  Examinations were conducted in February 2009, April 2012 and October 2014.  Addendum opinions were provided in February 2013 and March 2015.  The Board finds that the examination reports and the addendum opinions taken together are adequate and provide sufficient detail so that the Board can perform a fully informed evaluation of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was provided the opportunity to meaningfully participate in the development of his claim.  He did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Based on the foregoing, the Board concludes that no further assistance to the Veteran with the development of the evidence is required.

II.  Entitlement to Service Connection

The Veteran contends that he currently has a neck condition as a result of a head injury sustained in service when a bullet grazed the inside of his helmet.  He indicated the force of the shot "slammed" his head back injuring his neck.  See December 2008 Claim.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310(a), service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran's service treatment records (STRs) indicate a head injury that occurred on September 30, 1968 and resulted in a short loss of consciousness and neck stiffness.  The Veteran's discharge examination in January 1972 noted a history of a head injury classified as a superficial wound to the forehead caused by a gunshot wound.  The record stated there was no permanent damage or complication resulting from the injury.

Private treatment records and VA treatment records indicate that between service and the early 2000s, a period of over 30 years, the Veteran did not seek treatment for neck concerns.  

At a February 2009 examination, an examiner reviewed the claims file, STRs and available imaging reports and indicated his opinion that the Veteran's current cervical spine condition is less likely as not related to an in-service head or back injury because the Veteran's January 1972 separation examination showed a normal spine.  The examiner opined it is more likely than not that the Veteran's cervical spine condition is related to chronic degenerative changes associated with aging.

In his August 2009 Form 9, the Veteran indicated that after leaving Vietnam his neck always bothered him "but not to the extent to call medical attention to it."  The Veteran stated he thought his neck pain was due to the weight of the helmets worn while in the military, but that after having a cervical fusion, he was told by his doctor there were a lot of bone fragments in his neck "from a previous injury a ways back."  He stated his belief that the in-service head injury was the cause of the bone fragments and the subsequent surgery.

In March 2012, the Board remanded a claim for service connection for a head injury and the claim for service connection for a neck injury.  The Board found that the examination concerning the Veteran's in-service head injury was inadequate and that because the Veteran was claiming service connection for a neck condition as secondary to a head injury, the issues were inextricably intertwined.

In April 2012, the Veteran underwent a neurological examination to determine whether he had traumatic brain injury (TBI) and a cervical spine examination.  The examiner noted a diagnosis of cervical degenerative spine disease s/p cervical fusion with a date of diagnosis being 2005.  The examiner was asked to provide an opinion as to whether it is at least as likely as not that the current neck disability was caused or aggravated by the residuals of a head injury.  The examiner noted complaints of headaches and stiff neck with some residual dizziness with a diagnosis of post-concussion syndrome and contusion to the neck.  The examiner opined that the current neck disability was less likely than not caused or aggravated by the residuals of a head injury because there was no evidence in the STRs that the Veteran was suffering "of a chronic neck pain right after his head trauma" and his separation examination was normal for neck pain.  The examiner determined that the most probable cause of the neck condition is a normal process of aging associated with a "regular wear and tear on the neck."

In February 2013, an addendum opinion was sought.  Following a detailed review of the claims file, the doctor indicated his belief that it was less likely than not that the Veteran's current neck condition was due to his in-service head injury.  The doctor recognized the well documented combat injury on September 30, 1968 when an AK-47 round went through the Veteran's helmet, lacerated his forehead and rendered him unconscious during medievac transport for about an hour.  Neck stiffness was noted following the injury, although throughout the remainder of military service, the Veteran made no mention of neck discomfort.  The doctor noted a lack of continuing symptoms from 1970 until 2007 with no VA or private medical records indicating neck pain.  It was noted there was "[n]o basis, other than normal wear and tear of aging to connect service connected lumbar disc disease, status post laminectomy and cervical spine condition."

In September 2014, the Board remanded the claim again finding that the medical opinions of record were inadequate.  The Board sought an opinion that specifically addressed whether the Veteran's current neck disability was caused or aggravated by the service-connected residuals of a head injury which were determined to be migraine headaches and TBI.  

In October 2014, the Veteran underwent another in-person examination.  The claims file was reviewed.    The examiner diagnosed cervical strain and intervertebral disc syndrome.  The Veteran related the details of his in-service head injury and that after service he worked as a sheet metal worker and then for the Postal Service prior to retirement in 2000-2001.  In 2003, he underwent a cervical laminectomy. He underwent a C3-4 fusion in 2007 and a C5-7 fusion in 2013.  The Veteran indicated he still had daily neck pain, along with decreased range of motion.  The examiner opined that there was a considerable gap of time, between 1969 and the early 2000s, with no documentation of any chronic neck problems.  Therefore, the examiner concluded "chronicity of neck symptoms has not been established here at all" and determined that service connection was not substantiated.

In February 2015, the Board found the opinion provided in October 2014 to be inadequate because the examiner made no mention of the service-connected head injury residuals and did not provide an opinion as to whether such service connected residuals may have caused or aggravated the current condition of the neck or cervical spine.

On remand, in February 2015, the Board specifically asked for an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current neck disability was caused by or aggravated by (permanently worsened beyond the normal progression of the disorder) the residuals of a head injury that are etiologically related to his active duty, to include migraine headaches and TBI.

In February 2015, the Veteran submitted a letter written by his private doctor, Dr. J.M., who performed the cervical fusion at C5-7.  The Veteran told the doctor that the gunshot in the military had knocked him back four feet, that he hit another soldier and that his neck was flexed.  He indicated that he had significant neck pain at that time and was unconscious for about 4 hours. The doctor referred to the operative note regarding his cervical fusion and noted a "very unusual calcification along the anterior part of the vertebra" and bone spurs.  He indicated his opinion that they resulted from the in-service injury and stated that it was "very likely" that the "ligament might have been torn and subsequent healing process resulted in significant calcification and degenerative changes in his cervical spine" which subsequently resulted in cervical fusions.  The doctor noted he had no records for review, "but with all of the calcification noted, again it's likely there was a significant injury to the anterior longitudinal ligament which has led to his continued pain."  The doctor expressed his assumption that "with a head injury from a gunshot wound, cervical spine films/CT scans should have been available" and "thoroughly evaluated."  The doctor concluded that it was his "definite opinion that the injury sustained in Vietnam from the gunshot wound to [the Veteran's] head resulted in a traumatic injury to this gentleman's neck which apparently was never addressed to any significant extent and the gentleman lived with it until he underwent surgery." 

In March 2015, the examiner who performed the October 2014 examination reviewed the claims file and opined that there is no relationship between the Veteran's current neck condition and his service-connected residuals of a head injury, specifically migraine headaches and TBI.  In addition, he concluded that it was less likely as not that the Veteran's neck condition was proximately aggravated by migraine headaches or TBI.  The examiner provided the following rationale:

As stated in my previous exam in October 2014, the Veteran had a normal military exit examination in 1972, with no complaints of headaches, TBI residuals or neck pain.  The neck problems truly did not begin until much later, and he did not have neck surgery initially until 2003, after having worked from 1972 to 2001.  There is once again no chronicity established here as I stated earlier.  In addition, usually chronic neck pain will result in posterior occipital headaches, but only rarely in frontal migraine headaches.  Traditionally headaches or TBIs do not cause neck problems per se; it is usually the other way around.  Also, based on a very brief LOC [loss of consciousness] with the Veteran's TBI, one must consider it to be mild at best, with only headaches as a natural sequela.

Overall, after careful review of the numerous opinions provided in connection with this claim, the Board finds that the most probative evidence of record is against a finding that the Veteran's current cervical spine disability is directly related to the head injury sustained in service or is secondary to any of his service-connected disabilities, to include headaches and TBI that were found to be residuals of the head injury. 

Upon consideration of all the medical opinions of record, the Board finds that the opinions provided by the VA examiners are more probative than the opinion provided by the Veteran's private doctor.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.  

Factors that may be considered in assessing the probative value of a medical opinion include a physician's access to the claims file or pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner.  See generally Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Board is not bound to accept any opinion (from a VA examiner, private physician, or other source) concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Rather, it has a duty to assess the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

The Board finds the February 2015 opinion of the Veteran's private doctor to be competent medical evidence, but considers the opinions of record provided based on a complete review of the claims file to be more probative.  Dr. J.M. did not have the opportunity to view the STRs which did not indicate that the Veteran experienced "significant neck pain" as related by the Veteran.  In addition, the doctor did not have the claims file available that reflects only neck stiffness after the injury and the absence of treatment for a period of at least 30 years after separation from service.  Dr. J.M.'s opinion was based on a history of events that was unverified.  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  See also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal)).  

Here, the Board finds that the most probative medical opinions are those based on a review of the entire record.  This includes the STRs, the private treatment records and the VA treatment records.  The Veteran undeniably experienced a head injury in service that has resulted in continuing headaches and he did experience neck stiffness at that time.  However, no neck concerns were noted within his final three years of service or until the early 2000s, at which point the Veteran was in his 60s.  The long period of time that passed between the Veteran's period of active service and seeking treatment for neck discomfort weighs heavily against a relationship between the two. See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service).   The Board finds that the preponderance of the evidence indicates that the Veteran's cervical spine disability is most likely associated with aging.

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a neck condition must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Service connection for a neck condition is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


